Name: Commission Regulation (EEC) No 1543/88 of 1 June 1988 amending Regulation (EEC) No 1725/79 in regard to certain provisions applying to the granting of aid for skimmed-milk powder for use as animal feed
 Type: Regulation
 Subject Matter: processed agricultural produce;  food technology;  agricultural activity;  agricultural policy
 Date Published: nan

 Official Journal of the European Communities No L 139/94. 6 . 88 COMMISSION REGULATION (EEC) No 1543/88 of 1 June 1988 amending Regulation (EEC) No 1725/79 in regard to certain provisions applying to the granting of aid for skimmed-milk powder for use as animal feed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1109/88 (2), and in particular Article 10 (3) thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Prodcuts, HAS ADOPTED THIS REGULATION : Article 1 Article 4 ( 1 ) of Regulation (EEC) No 1725/79 is hereby amended as follows : 1 . in point (a) of the first subparagraph, '60 kilograms' is replaced by '45 kilograms' ; 2 . in the third subparagraph, .' 60 kilograms' is replaced by '45 kilograms' both times, and '59 kilograms' by '44 kilograms'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 6 June 1988 . Whereas pursuant to Article 4 ( 1 ) of Commission Regulation (EEC) No 1725/79 (3), as last amended by Regulation (EEC) No 3183/86 (4), aid is not granted for skimmed-milk powder processed into compound feed unless the finished product incorporates at least 60 % by weight of such powder ; whereas as a result of changes in the market situation for skimmed milk this incorporation rate can be adjusted ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 110, 29 . 4. 1988, p. 27. (3) OJ No L 199, 7 . 8 . 1979, p. 1 . (") OJ No L 297, 21 . 10 . 1986, p. 9 .